Citation Nr: 1705136	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-45 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a substance abuse disorder, to include alcohol and cocaine abuse, as secondary to the service-connected depression disorder.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to October 1975.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Gretna, Louisiana, which decision denied service connection for depression and hepatitis C.  Jurisdiction over this claim is currently with the RO in New Orleans, Louisiana.  

In a September 2014 decision, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) to allow the Veteran the opportunity to be heard at a Board videoconference hearing.  Subsequently, in a March 2016 decision, the Board granted service connection for depression, found that service connection for a substance abuse disorder secondary to depression had been raised by the record, and remanded the issues of service connection for a substance abuse disorder and hepatitis C for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's March 2016 decision instructed the AOJ to obtain addendum medical opinions to supplement the opinions contained within an April 2008 VA examination report and a December 2012 VA examination report.  Per the Board's remand directives, addendum medical opinions were obtained in May 2016, which have been associated with the record.  The Board finds that the March 2016 remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.

The Veteran requested a Board hearing in a November 2009 substantive appeal filed via VA Form 9.  A videoconference hearing was scheduled for August 2014, but the Veteran did not appear.  In September 2014, the Board remanded the matter to the AOJ to schedule the Veteran for another videoconference hearing because the Veteran was incarcerated during the first scheduled hearing.  Another hearing was scheduled for November 2015, but the record indicates that the Veteran also did not report to that hearing, did not request its postponement, and has not provided good cause for not appearing.  As such, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.	The Veteran has a currently diagnosed substance abuse disorder, including alcohol and cocaine abuse.

2.	The substance abuse disorder is not proximately due to, or the result of, the service-connected depression.

3.	The Veteran is currently diagnosed with hepatitis C.

4.	The Veteran used intravenous drugs and/or intranasal cocaine several years before service (approximately eight years), during one year of service, and in the decades after service (approximately 32 years).

5.	The currently diagnosed hepatitis C is not related to the in-service use of intravenous drugs and/or intranasal cocaine. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for a substance abuse disorder, to include alcohol and cocaine abuse, as secondary to the service-connected depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2016).

2.	The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in January 2008, prior to adjudication in May 2008 that denied service connection for depression and hepatitis C, and informed the Veteran of the evidence needed to support a service connection claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.
VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and lay statements from the Veteran.

The Veteran was provided with a general medical VA examination in April 2008, and VA examinations for mental disorders in April 2008 and in December 2012, the reports of which have been associated with the claims file.  Addendum medical opinions to supplement the April 2008 VA general medical examination report and the December 2012 VA mental disorders examination report were also provided in May 2016, which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2008 and December 2012 VA examination reports together with the May 2016 VA addendum opinions, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners for all three of the above examinations reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal. 

Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(c)(3)(d) (2016).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(3).  
However, alcohol and drug-related disorders are recognized as disorders within the medical community.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. Ed. 1994) (DSM-IV).  Moreover, while service connection for alcohol and drug abuse disabilities on a primary basis is barred, an alcohol and/or drug abuse disability arising as a direct result of a psychiatric condition may be service connected.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (interpreting 38 U.S.C.A. § 1110).  In Allen, overruling Barela v. West, 11 Vet. App. 280 (1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that veterans can recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability.  Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.  The Allen case primarily concerns situations where a veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etc., for his alcohol and/or drug abuse on the premise that it is proximately due to or the result of his service-connected psychiatric disability.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran has been diagnosed with a substance abuse disorder and hepatitis C, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeals for Veterans' Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection for a Substance Abuse Disorder as Secondary to Depression

The Board's prior March 2016 decision granted service connection for depression, and determined that an issue of service connection for a substance abuse disorder secondary to (38 C.F.R. § 3.310) the service-connected depression had been raised by the record.  At the outset, the Board finds that the Veteran is currently diagnosed with a substance abuse disorder.  Multiple VA treatment records and the April 2008 VA mental disorders examination report reflect the Veteran has been diagnosed with alcohol and cocaine abuse.  Various VA medical records, medical records obtained from SSA, and the December 2012 VA mental health examination report convey the Veteran's alcohol and cocaine abuse are in full remission.  The Board notes that the absence of recurrence of symptoms of the Veteran's substance abuse now does not render either substance abuse diagnosis invalid; such considerations go to the severity of the impairment.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed).

Next, after a review of all the evidence of record, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed substance abuse disorder, to include alcohol and cocaine abuse, is due to or the result of the service-connected depression.  The record is replete with evidence that the Veteran's history of substance abuse predated military service, persisted long after service separation, and was not proximately caused by the service-connected depression.

The Veteran contends that the current substance abuse disorder was caused by the service-connected depression.  In a December 2007 claim for service connection for depression and hepatitis C, the Veteran denied having a drinking problem prior to starting basic training in service.  Additionally, the Veteran stated that being prematurely discharged from the military caused feelings of guilt and shame, which led to the Veteran self-medicating (impliedly with illicit drugs).

During the April 2008 VA mental disorders examination, the Veteran similarly denied alcohol or substance use or abuse prior to and during military service, and reported developing problems with alcohol and cocaine abuse subsequent to service separation.  At the conclusion of the April 2008 examination, the Veteran was diagnosed with alcohol and cocaine abuse and major depressive disorder.  Even though the Veteran only admitted to alcohol and substance abuse since separating from military service, the VA examiner's notes indicate the onset of the Veteran's depression was subsequent to the substance abuse, and that the depression was concomitant with the long history of substance abuse.  Nonetheless, the Board finds the Veteran's denial of alcohol and substance abuse prior to entering into active service in the December 2007 claim and at the April 2008 VA examination not credible, as they are inconsistent with, and outweighed by, the Veteran's other and more contemporaneous numerous reports of a substance abuse history that predated military service that are contained in the lay and medical evidence of record.

The weight of the evidence shows the Veteran's substance abuse predated military service.  The evidence includes a November 2007 treatment record from the VA Medical Center (VAMC) in New Orleans, which reveals the Veteran began drinking alcohol in sixth grade, using marijuana in eighth grade, and used speed, acid, hashish, and heroin throughout high school, which continued into adulthood.  Further, the Veteran endorsed heavy polysubstance abuse during military service, which persisted post-service; at the time of the November 2007 VAMC treatment, the Veteran reported being in a substance abuse recovery program and had been sober for over four months for the first time in adulthood.

Similarly, a December 2009 psychiatric evaluation report obtained from SSA reflects the Veteran reported a history of alcohol and cocaine abuse that began in early teenage years.  The Veteran quit alcohol and drugs for several years but resumed drinking alcohol and using cocaine and marijuana in the mid-1970s, which also included using LSD, PCP, and heroin off and on.  Upon entering into a substance abuse rehabilitation program, the Veteran reported abusing illicit substances and alcohol until 2006.  Although the Veteran denied using any illicit drugs since 2006, the examiner noted that medical records reflect the Veteran was diagnosed with cocaine abuse in August 2007.
During the December 2012 VA mental health examination, the Veteran reported drinking alcohol beginning in sixth or seventh grade, which escalated somewhat in high school, further escalated during military service when the Veteran was drinking daily after shifts, and continued after service separation.  The Veteran also reported marijuana use beginning in sixth or seventh grade, which had escalated to hashish and pills by high school.  The Veteran conveyed experimenting with LSD and other pills such as Quaaludes while in the military, which continued after separating from service.  The Veteran reported that after service he began abusing cocaine in the 1980s.  

Further, the medical opinion contained within the December 2012 VA examination report also does not support a finding that the Veteran's substance abuse disorder is proximately caused by the service-connected depression.  At the conclusion of the December 2012 VA examination, the VA examiner stated that it was not possible without resorting to speculation to state whether the Veteran's depression and substance abuse disorder were related to one another, although medical research has shown that depression and substance abuse are very commonly comorbid.  Comordity does not suggest causation, as causation is equally suggestive in both directions.  Comorbid is defined as pertaining to a disease or other pathologic process that occurs simultaneously with another.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 399 (31st ed. 2007).  The VA examiner ultimately opined that in the Veteran's case it is less likely than not that the current substance abuse disorder is the result of military service, given the Veteran's long standing substance abuse history, which both predated military service and had persisted since service separation. 

A VA addendum opinion to supplement the December 2012 VA examination report was provided in May 2016.  In the May 2016 addendum opinion, the VA examiner opined that it is less likely than not that the current substance abuse disorder was caused by the service-connected depression.  The May 2016 VA examiner agreed that depression and substance abuse are commonly comorbid, but the rationale provided for the addendum opinion was based on the Veteran's history of substance abuse that predated military service, citing the Veteran's reported history of drug and alcohol use contained within the December 2012 VA examination report.

The Board finds that the December 2012 VA examination report and the May 2016 addendum opinion are highly probative with respect to service connection for a substance abuse disorder secondary to the service-connected depression, and is adequately based on an accurate history and objective findings as shown by the record; thus, the Board concludes that the medical opinions rendered were based upon a full and accurate factual premise including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the December 2012 VA examination report and May 2016 addendum opinion provide competent, credible, and probative evidence that shows the currently diagnosed substance abuse disorder is not etiologically related to the service-connected depression.  

The record also contains a March 2009 letter from the New Orleans VAMC to SSA, which conveys doctors' beliefs that the Veteran's past substance abuse was an attempt to self-medicate symptoms of anxiety and depression that began during military service.  The March 2009 letter does not address the Veteran's pre-service history of substance abuse, nor does it suggest that the Veteran's past substance abuse was caused by, or the result of, the anxiety and (now service-connected) depression, and is based upon an incomplete, therefore, inaccurate history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  The March 2009 letter also does not provide a rationale or basis for the doctors' beliefs that the Veteran's past substance abuse was an attempt to self-medicate anxiety and depression that began during military service, as opposed to a continuation of the alcohol and substance abuse that began prior to active service; thus, the Board finds that the March 2009 letter is of no probative value in showing that the Veteran's current substance abuse is proximately caused by, or the result of, the service-connected depression.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).
To the extent that the March 2009 letter might have any tendency to show that the Veteran's current substance abuse disorder is proximately caused by the service-connected depression, the Board finds that it is outweighed by the more probative medical opinion contained within the December 2012 VA examination report and the May 2016 addendum opinion discussed above.  Specifically, both VA examiners acknowledged depression and substance abuse are commonly comorbid, meaning that the two disorders commonly exist simultaneously with, but usually independently of, one another.  Ultimately, the May 2016 VA examiner rendered an opinion upon consideration of the Veteran's complete history of alcohol and substance abuse that began in sixth or seventh grade, continued into adulthood, throughout one year of military service, and persisted for several decades since separation from service.

Finally, the Board notes that in the May 2016 addendum opinion the VA examiner stated that it was not possible to provide an opinion without resorting to mere speculation, as to whether the Veteran's current substance abuse disorder was aggravated by the service-connected depression, given that there are no mental health records that have documented any potential effects the Veteran's depression may have had on the substance abuse disorder.  Service connection for a substance abuse disorder may only be allowed where there is clear medical evidence that it is the direct result of a service-connected acquired psychiatric disorder. 

Based on the evidence of record, the weight of the competent and credible evidence demonstrates that the Veteran's substance abuse disorder was not proximately caused by the service-connected depression.  For these reasons, the Board finds that a preponderance of the evidence is against service connection for a substance abuse disorder, to include alcohol and cocaine abuse, as secondary to the service-connected depression, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Service Connection for Hepatitis C

The Veteran contends that the currently diagnosed hepatitis C is the result of military service.  Specifically, in the December 2007 claim for service connection, the Veteran asserted that as a result of the (now service-connected) depression during active service a substance abuse disorder developed as a means to self-medicate the depression, which ultimately led to the Veteran contracting hepatitis C, presumably from the use of intravenous drugs and/or intranasal cocaine.

Initially, the Board finds that the Veteran is currently diagnosed with hepatitis C.  An October 2007 treatment record from the VAMC in New Orleans reflects the diagnosis of hepatitis C was first confirmed at that time.  The April 2008 VA examination report also reflects a diagnosis of hepatitis C.

Next, upon review of the lay and medical evidence of record, the Board finds that certain risk factors of hepatitis C, namely intravenous drug use and/or intranasal cocaine use, were present in service, although such risk factors in service were minimal in comparison to the overwhelming pre-service (years) and post-service (decades) exposure to such risk factors.  As discussed above, the Veteran's history of alcohol and substance abuse predated military service (by approximately eight years) and continued throughout only one year of active service, and included use of intravenous drugs and intranasal cocaine, which persisted decades after separation from service (for approximately 32 years).  

While the record does not contain objective or definitive evidence showing that the Veteran used either intravenous drugs or intranasal cocaine during service, a November 2007 treatment record from the VAMC in New Orleans reflects the Veteran reported heavy polysubstance abuse during the one year of active service.  In a December 2009 psychiatric evaluation report obtained from SSA, the Veteran's history of substance abuse included cocaine use during the mid-1970s, which was around the time of the Veteran's one year of military service, but such time frame also includes pre-service and post-service time.  The Veteran also endorsed using LSD, PCP and heroin off and on, and although the timing is unclear, the weight of the evidence shows years of pre-service drug use and decades of post-service drug use, in contrast to only one year of military service.  Additionally, at the December 2012 VA mental disorders examination, the Veteran reported experimenting with LSD during active service.  

On the other hand, the October 2007 VAMC treatment record that shows the first confirmed diagnosis for hepatitis C also lists the Veteran's use of intravenous drugs in the 1980s (post-service) as the risk factor for contracting the virus.  The April 2008 VA examination report contains a diagnosis of hepatitis C with an onset date of 2007, approximately 32 years after service separation, and notes the Veteran's long history of substance abuse, which history includes several years prior to service, one year during service, and decades since service separation.  Further, in a May 2016 addendum opinion to the April 2008 VA examination report, the VA examiner opined that the current hepatitis C is less likely than not incurred in or caused by military service.  The VA examiner stated that service treatment records did not reflect any signs or symptoms of hepatitis C, and noted the Veteran was not diagnosed with hepatitis C until 2007.  Based on a review of the Veteran's history of drug use, which includes several years prior to service, one year of military service, and decades of abuse after service, the VA examiner stated that the substance abuse did not begin until around 1990.

The Board finds that the weight of the evidence demonstrates that the current hepatitis C is not related to the risk factors that were present during service.  While the Veteran consumed intravenous drugs and/or intranasal cocaine during the one year period of active service, which are risk factors for contracting hepatitis C, this was only for one year versus years of pre-service and decades post-service of the same drug abuse; thus, the hepatitis C is not related to the in-service risk factors by the weight of the evidence, which consists of overwhelming pre-service and post-service risk factors and medical opinion evidence relating the hepatitis C to the non-service-related risk factors.
  
The evidence of record does not reflect any other in-service injury, disease, risk factors, or symptoms of hepatitis C present in service.  Service treatment records do not show any history or reports of hepatitis C risk factors during service, or any other notations to suggest hepatitis C risk factors during service.  Service treatment records do not indicate blood transfusions, hemodialysis, high-risk sexual activity, accidental exposure working as a health care worker, or percutaneous exposure.  As discussed above, the October 2007 VAMC treatment record, April 2008 VA examination report, and the May 2016 addendum opinion all point to the Veteran's history of drug use as the only risk factor for contracting hepatitis C.  The drug use began approximately eight years prior to service, occurred during one year of active service, and continued for several decades following service separation (approximately 32 years).  Additionally, in the December 2007 claim for service connection, the Veteran only indicated drug use during service as the cause of the current hepatitis C.  

Based on the foregoing, the Board finds that a preponderance of the lay and medical evidence demonstrates the Veteran's currently diagnosed hepatitis C was the result of the overwhelming history of intravenous drug use and/or intranasal cocaine use before and after service, and is not otherwise related to active service.  For these reasons, the Board finds that the weight of the evidence demonstrates that the current hepatitis C is not related to service; therefore, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a substance abuse disorder, to include alcohol and cocaine abuse, as secondary to the service-connected depression, is denied.

Service connection for hepatitis C is denied.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


